UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6953


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JOHN PAUL SMITH,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:02-cr-00064-JPB-7)


Submitted:    October 14, 2008              Decided:   October 17, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Paul Smith, Appellant Pro Se.       Paul      Thomas Camilletti,
Thomas Oliver Mucklow, Assistant United            States Attorneys,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John   Paul   Smith   appeals   the   district   court’s   order

denying his motion for reduction of sentence under 18 U.S.C.A.

§ 3582(c)(2) (West 2000 & Supp. 2008).            We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.              See United States

v. Smith, No. 3:02-cr-00064-JPB-7 (N.D.W. Va. May 30, 2008).            We

dispense   with   oral    argument   because     the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                 AFFIRMED




                                     2